Citation Nr: 9916384	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-32 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a rating in excess of 10 percent for anterior 
cruciate ligament tear of the left knee, post reconstruction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1983 to 
September 1987.

This appeal arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee does not manifest moderate 
recurrent subluxation or lateral instability, limitation of 
flexion to 30 degrees, or limitation of extension to 15 
degrees.  

3.  The veteran left knee disability manifest arthritis that 
is productive of painful limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
anterior cruciate ligament tear of the left knee, post 
reconstruction, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The criteria for a 10 percent rating for traumatic 
arthritis of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

The Board notes the veteran failed to appear for two post-
surgery VA examinations in April and May 1998.  It is well 
established that the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Insofar 
as the veteran has not notified VA of any address change, and 
has not notified VA that he did not receive notices of these 
scheduled examinations, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
VA.  Also, in light of the veteran's failure to cooperate 
with the RO's efforts to assist him by scheduling a VA 
examination to determine the severity of his disability, the 
claim must be evaluated on the evidence of record.  See 
38 C.F.R. § 3.655(b).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The Board's 
selection of a diagnostic code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with the law," if relevant data is 
examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the rating for the veteran's service-connected 
disability is effective October 16, 1996, the date of receipt 
of the veteran's application for compensation.  Thus, the 
Board will consider whether higher ratings are warranted 
subsequent to that date.

A February 1997VA examination report indicates that, upon 
physical examination, the veteran's carriage, posture, and 
gait were found to be normal, and without a limp.  Full range 
of motion of the left knee, both actively and passively, was 
found.  No demonstrable instability in the anterior, 
posterior, medial, or lateral joints was found.  An X-ray 
report, which was compared to X-rays of January 1997, 
revealed moderately severe narrowing of the medial 
compartment of the left knee.  Spurring of the tibial spines 
was seen.  In the lateral view, a small spur was seen along 
the cephalad patellar articular margin.  The soft tissues 
were noted to be unremarkable.  The diagnosis was status post 
left knee injury in 1987 with subsequent deterioration of the 
ligaments and recurrent injuries in 1990 and 1996; chronic 
anterior cruciate ligament full thickness tear, tear 
posterior horn, medial meniscus, with chondromyxoid 
degeneration on MRI and degenerative joint disease on X-ray.

A February 1997 VA hospitalization report for anterior 
cruciate ligament reconstruction of the left knee, indicates 
that on examination the range of motion of the left knee was 
found to be 0 degrees extension and 135 degrees flexion.  
Lachman's and pivot shift were noted to be positive, but the 
medial, lateral collateral and posterior cruciate ligaments 
were intact.  There was patellofemoral pain.

A March 1997 VA post-surgery orthopedic treatment report 
indicates the veteran reported doing very well.  No edema was 
found in the left knee.  Range of motion was found to be 3 
degrees extension and 88 degrees flexion.  Lochman's and 
drawer signs were noted to be negative.  An April 1997 X-ray 
report revealed bone screws in the left knee as post surgical 
changes of reconstruction of the anterior cruciate ligaments 
(ACL).  A July 1997 VA orthopedic treatment report indicates 
range of motion was found to be 0 degrees extension and 130 
degrees flexion.  No pivot shift was found and there was a 
positive Lachman's and a mild drawer sign.  The assessment 
was some symptoms of pivot shift.  A July 1997 VA MRI 
revealed an impression of some degenerative changes in the 
menisci; otherwise negative MRI of the left knee.  A July 
1997 VA orthopedic treatment report indicates the veteran 
complained of ACL ligament deficit in the left knee.  He was 
referred for an ACL hinged knee brace.

The RO has rated the veteran's current left knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that 
code, slight subluxation or lateral instability is rated 10 
percent, whereas moderate and severe subluxation or lateral 
instability are rated 20 and 30 percent, respectively.  

With respect to the evaluation under Diagnostic Code 5257, 
the February 1997 VA examination indicated that there was no 
demonstrable instability of the knee, but outpatient 
treatment records dated prior to the examination and the VA 
hospital record dated later in February indicated that there 
was ligament laxity.  A VA outpatient record dated in March 
1997, following the veteran's surgery, did not report any 
ligament laxity, while one in July appears to indicate some 
laxity.  None of the records specify the degree of ligament 
laxity or impairment except the July1997 record, which refers 
to a mild drawer sign.  

Given that there are some medical records which do not 
appreciate any ligament laxity and other that do identify 
some ligament laxity, the Board is of the opinion that the 
veteran does not satisfy the requirements for a higher 
evaluation under Diagnostic Code 5257 for moderate or severe 
subluxation or lateral instability.  The Board would also 
note that only one of the veteran's ligament required 
reconstruction during the February surgery and three were 
described as intact.  As such the Board finds that the 
veteran's left knee manifests no more that slight subluxation 
or lateral instability.  However, this does not end the 
Board's inquiry, as the veteran's service-connected left knee 
disability also includes degenerative arthritis of the left 
knee.

There is X-ray evidence to show that the veteran has 
arthritis of the left knee associated with his service-
connected disability.  Arthritis is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  The 
Court held, in the case of Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), that "painful motion of a major joint 
... caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  See also 38 C.F.R. § 4.59.  Further, 
as stated by the VA's Office of the General Counsel in a 1997 
Precedent Opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  As the plain terms of those 
Codes suggest that they apply to different disabilities or at 
least to different manifestations of the same disability, 
"... the evaluation of knee dysfunction under both codes 
would not amount to pyramiding under section 4.14".  
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 63604 
(1997).

While the February 1997 VA examination showed no limitation 
of left knee motion, the most recent medical evidence 
indicates the range of motion of the left knee to be 0 
degrees extension and 130 degrees flexion.  Normal range of 
motion of the knee is 0 degrees extension and 140 degrees 
flexion.  See 38 C.F.R. § 4.71, Plate II.

As the veteran's current left knee flexion has been found to 
be 130 degrees, his evaluation under the criteria of 
Diagnostic Code 5260 would be noncompensable.  Flexion must 
be limited to 45 degrees for a 10 percent evaluation under 
this code.  As his current left knee extension has been found 
to be 0 degrees, his evaluation under the criteria of 
Diagnostic Code 5261 would also be noncompensable.  Extension 
must be limited to 10 degrees for a 10 percent evaluation 
under this code.  

While the veteran is not entitled to a compensable rating 
under the range of motion codes due to his arthritis, a 10 
percent rating is warranted for painful motion of the left 
knee under Lichtenfels, supra.  Both the VA examination and 
the hospital report either tenderness or pain in the knee, 
presumably with motion.  

In summary, the veteran's service-connected left knee 
disability is productive of degenerative arthritis and 
limitation of flexion, and is not productive of moderate or 
severe subluxation or lateral instability, flexion limited to 
less than 60 degrees, or extension limited to more than 5 
degrees.  There is no clinical evidence to show that he has 
any greater limitation of motion due to pain, incoordination 
or any other symptom so as to support a higher rating under 
the cited legal authority.  38 C.F.R. § 4.45 provides that 
the factors of disability regarding joints reside in 
reduction of their normal excursion of movements in different 
planes.  Inquiry will be directed to considerations of less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above, the veteran has failed to appear for two VA 
examinations to determine the current severity of his left 
knee disability.  Since there is no current medical evidence 
of DeLuca symptomatology of the left knee, the Board is 
unable to conclude that the symptomatology equates to more 
than a slight impairment.  The Board has also considered 
whether these latter symptoms could support a higher rating 
under the range of motion codes but, since half of the 
veteran's 20 percent rating assigned by this decision is 
already in effect for painful motion due to arthritis, the 
medical evidence would have to show that the weakness and 
pain due to quadriceps atrophy upon greater resistance 
results in a significant increase in limitation of motion; 
flexion would have to be limited to less than 45 degrees, or 
extension would have to be limited to more than 10 degrees.  
There is nothing in the existing examination or treatment 
reports or other medical evidence on file to indicate such 
functional limitation due to pain, weakness, or any other 
symptom.


ORDER

A rating in excess of 10 percent for anterior cruciate 
ligament tear of the left knee, post reconstruction, is 
denied.

Subject to the laws and regulations governing the award of 
monetary benefits, a 10 percent rating for traumatic 
arthritis of the left knee is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

